           Case 1:20-cv-09462-PGG-OTW Document 8 Filed 01/04/21 Page 1 of 1


                                                                           Joseph H. Mizrahi – Attorney
                                                                           300 Cadman Plaza W, 12th Floor
                                                                                      Brooklyn, NY 11201
                                                                         P: 929-575-4175 | F: 929-575-4195
                                                                         E: joseph@cml.legal | W: cml.legal


                     MEMO ENDORSED
                                                    December 31, 2020

VIA ECF                                   The Jan. 6, 2021 ICMC is adjourned sine die. By Jan. 29, 2021,
Hon. Judge Ona T. Wang                    Plaintiff shall either file an affidavit of service or move for a default
United States District Court              judgment against Defendant. ECF 7 resolved. SO ORDERED.
Southern District of New York
500 Pearl Street                          /s/ Ona T. Wang Jan. 4, 2021
New York, NY 10007                        U.S.M.J.


       Re: Cruz v. Voodoo Doughnut, LLC; Civil Action No. 1:20-cv-09462

Dear Judge Wang,

       The undersigned represents Plaintiff Shael Cruz (hereinafter “Plaintiff”) in the above-
referenced matter.

       The initial conference for this matter is set for January 6, 2021 at 12:00 p.m. It is now
December 31, 2020, and Defendant has yet to appear in this case. In fact, Plaintiff has still not
received an Affidavit of Service from its process server.

        In light of the above, the undersigned requests that the upcoming Conference be adjourned
as well as an additional 30 days in which to file an Affidavit of Service with the Court.


       Thank you for your time and consideration of the above request.


                                                            Respectfully submitted,

                                                            /s/ Joseph H. Mizrahi__
                                                            Joseph H. Mizrahi, Esq.
